      Case 1:18-cv-01000-BKS-CFH Document 15 Filed 10/23/18 Page 1 of 5



                            CIVIL CASE MANAGEMENT PLAN


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________________________________________

SMG, as Agent for the County of Albany,
owner of the Times Union Center,
                                                     Plaintiff,
               v.
                                                                     18-CV-1000 (BKS/CFH)
METROPOLITAN ENTERTAINMENT
CONSULTANTS, LLC, JOHN SCHER and
JOHN DOE #1, an individual, and JOHN
DOE #2 INC., an entity,
                                          Defendants.
______________________________________________________________________________

        IT IS HEREBY ORDERED that, Pursuant to Rule 16(b), Federal Rules of Civil
Procedure, a status and scheduling conference will be held in this case before the Honorable
Christian F. Hummel, United States Magistrate Judge, on October 24, 2018 at 10:00 a.m. in
Albany, NY.

        Counsel for all parties or individuals appearing pro se in the above-captioned action are
directed to confer in accordance with Fed. R. Civ. P. 26(f) with respect to all of the agenda items
listed below. That meeting must be attended in person or, if counsel for the parties are not
located in the same city and do not agree to meet in person, then by telephone, and must be held
at least twenty-one (21) days before the scheduled Rule 16 Conference. Following that Rule
26(f) meeting, a report of the results of that meeting, in the format set forth below, must be filed
with the clerk within fourteen (14) days after the date of the Rule 26(f) meeting or not later than
ten (10) days prior to the scheduled Rule 16 conference with the Court, whichever date is earlier.
Matters which the Court will discuss at the status conference will include the following: (insert a
separate subparagraph as necessary if the parties disagree):

1) JOINDER OF PARTIES: Any application to join any person as a party to this action
(including the present “John Doe” Defendant) shall be made on or before February 10, 2019.

2) AMENDMENT OF PLEADINGS: Any application to amend the pleadings (including the
present “John Doe” Defendant) to this action shall be made on or before February 10, 2019.

3) DISCOVERY: All discovery in this action shall be completed on or before March 30, 2020.

4) MOTIONS: All motions, including discovery motions, shall be made on or before June 30,
2020. (Non-Dispositive motions including discovery motions may only be brought after the
parties have complied with Section IX of General Order #25)




1566124                                    Page 1
       Case 1:18-cv-01000-BKS-CFH Document 15 Filed 10/23/18 Page 2 of 5



5) PROPOSED DATE FOR THE COMMENCEMENT OF TRIAL: The action will be ready to
proceed to trial on or before August 1, 2020. It is anticipated that the trial will take approximately 7
days to complete. The parties request that the trial be held in Albany, New York. (The proposed
date for the commencement of trial must be within 18 months of the filing date).

6) HAVE THE PARTIES FILED A JURY DEMAND:                          X    (YES) / ____ (NO).

7) DOES THE COURT HAVE SUBJECT MATTER JURISDICTION? ARE THE PARTIES
SUBJECT TO THE COURT'S JURISDICTION? HAVE ALL PARTIES BEEN SERVED?
There is no dispute concerning subject matter jurisdiction; the parties who have appeared have no
issue with the Court having jurisdiction over them. There is currently a John Doe Defendant – once
his identity is revealed the parties will be able to determine whether the Court has jurisdiction over all
parties.

8) WHAT ARE THE FACTUAL AND LEGAL BASES FOR PLAINTIFF'S CLAIMS AND
DEFENDANT'S DEFENSES (INCLUDE COUNTERCLAIMS & CROSSCLAIMS, IF
APPLICABLE)?
Plaintiff: SMG, in producing a Gala concert event, entered into both oral and written agreements
with John Scher and his company to co-promote the event and license the use of the Albany Times
Union Center. Defendants, a mere 10 days prior to the event, refused to pay its share of the artist
deposits or bear its percentage of the potential loss of an unprofitable concert – as a result the concert
was cancelled. Scher told Plaintiff’s manager his decision was determined by an investor in his
business. Plaintiff asserts that such facts establish breach of contract, fraud, personal liability, joint
venture liability, fraudulent conveyance liability – all resulting in damages of no less than
$450,000.00.
Defendant: In addition to denying the material allegations of the Complaint, it is asserted that SMG
acted improperly by unilaterally cancelling the concert which resulted in inflated damages to
Plaintiff, $15,000.00 of damages to Defendant Metropolitan and its loss of the ability to engage in
future concert promotion activities. Defendant John Scher asserts that there is no basis for any claim
against him personally and that the contract is between Defendant Metropolitan and SMG.

9) WHAT FACTUAL AND LEGAL ISSUES ARE GENUINELY IN DISPUTE?
Defendants dispute all of the legal contentions made by Plaintiff and the material factual claims
relating to the relationship between them.

10) CAN THE ISSUES IN LITIGATION BE NARROWED BY AGREEMENT OR BY
MOTIONS? --- ARE THERE DISPOSITIVE OR PARTIALLY DISPOSITIVE ISSUES
APPROPRIATE FOR DECISION ON MOTION?
Too early to determine.

11) WHAT SPECIFIC RELIEF DO THE PARTIES SEEK? WHAT ARE THE DAMAGES
SOUGHT?
Plaintiff seeks monetary damages on different claims and in different amounts ranging from
$456,881.88 to such sum as represents general damages as determined by the jury and punitive
damages and attorneys’ fees. Defendant Metropolitan seeks damages on its counterclaim in different
amounts, ranging from $15,970.25 to general damages as determined by the jury.




1566124                                      Page 2
      Case 1:18-cv-01000-BKS-CFH Document 15 Filed 10/23/18 Page 3 of 5



12) DISCOVERY PLAN:

          A.     Mandatory Disclosures

          The parties will exchange the mandatory disclosures required under Rule 26(a)(1) at least
          seven (7) days prior to the date of the Rule 16 conference, unless they have obtained prior
          approval from the assigned Magistrate Judge to extend that deadline.
          The parties request that time to provide mandatory disclosures be extended until November
          30, 2018 or no less than 10 days prior to the first mutually scheduled deposition.

          B.     Subjects of Disclosure

          The parties jointly agree that discovery will be needed to address the following subjects:
          The relationships between Plaintiff and Defendants, the facts relating to changes in terms of
          the co-promotion agreements; the circumstances surrounding the cancellation of the
          concert; damages and mitigation efforts relating to claimed damages. Further, Plaintiff
          believes discovery is necessary concerning the financial resources of Metropolitan to
          complete its promotion responsibility with our without involvement of an investor.

          C.     Discovery Sequence

          Describe the parties’ understanding regarding the timing of the discovery, and state
          whether it is anticipated that discovery will be phased to address different issues in stages.
          Plaintiff seeks initial expedited discovery focused on discovering of the identity of the John
          Doe Defendant and only thereafter to engage first in paper discovery followed by
          depositions of the parties and non-parties relating to the merits of the claim and the asserted
          damages. Defendant has not agreed to such sequencing of discovery & awaits the Court’s
          ruling

          D.     Written Discovery

          Describe the written discovery demands which the parties contemplate serving under Rules
          33, 34 and 36, including when they will be promulgated, the areas to be covered, and
          whether there is any need for any party to exceed the number of interrogatories permitted
          under Rule 33.
          Interrogatories and document demands.

          E.      Depositions
          Set forth the parties’ expectations regarding depositions, including the approximate
          number to be taken, their location, a general description of the deponents, and an indication
          of whether any non-party fact depositions are anticipated.
          Approximately 5-6 Defendants, their agents and third parties having involvement in the
          concert promotion; approximately 5-6 of Plaintiff or its agents.

          F.      Experts
          Set forth the parties’ expectations regarding the retention of experts, and identify any
          particular issues to be addressed by the court concerning the retention and exchange of the
          information regarding experts, including whether the parties seek a variance from the


1566124                                       Page 3
      Case 1:18-cv-01000-BKS-CFH Document 15 Filed 10/23/18 Page 4 of 5



          expert disclosure requirements of the form uniform pretrial scheduling order typically
          issued by the court (i.e. initial expert disclosure at least ninety days, responsive expert
          disclosures at least forty-five days, and rebuttal reports due at least thirty days, before the
          close of discovery).
          None known at this time.

          G.      Electronic Discovery
          Set forth the parties’ understanding and expectations regarding discovery of electronically
          stored information. This description should include any agreements reached with respect to
          the retention of electronically stored information and the manner in which it will be
          produced, if requested. The parties should also identify any agreements regarding the
          manner in which electronically stored information subject to claims of privilege or work
          product protection will be handled, and whether a court order will be requested, either on
          stipulation or otherwise, to address this issue. If an agreement has been reached on the
          entry of such an order, provide a brief description of the provisions which will be included
          in a proposed order.
          Primarily emails – no agreements on search terms yet reached.

          H.      Protective Orders
          If the parties anticipate requesting a protective order from the court pursuant to Rule 26(c),
          describe the basis for the request and nature of the proposed protective order.
          None known at this time.

          I.      Anticipated Issues Requiring Court Intervention
          Provide a brief description of any discovery related issues which, the parties reasonably
          anticipate, may require court intervention.
          Not yet known other than early discovery to identify the John Doe Defendant and the
          possible court issuance of a subpoena for Canadian deposition.


13) IS IT POSSIBLE TO REDUCE THE LENGTH OF TRIAL BY STIPULATIONS, USE
OF SUMMARIES OR STATEMENTS, OR OTHER EXPEDITED MEANS OF
PRESENTING EVIDENCE? IS IT FEASIBLE AND DESIRABLE TO BIFURCATE
ISSUES FOR TRIAL?
Too early to determine. Bifurcation seems unnecessary.

14) ARE THERE RELATED CASES PENDING BEFORE THE JUDGES OF THIS
COURT?
No.

15) IN CLASS ACTIONS, WHEN AND HOW WILL THE CLASS BE CERTIFIED?
N/A

16) WHAT ARE THE PROSPECTS FOR SETTLEMENT? Please circle below the
prospect for settlement:

                         1----2----3----4----5----6----7----8----9----10
                   (VERY UNLIKELY)→→→→→→→→→→→→(LIKELY)


1566124                                       Page 4
      Case 1:18-cv-01000-BKS-CFH Document 15 Filed 10/23/18 Page 5 of 5




          CANNOT BE EVALUATED PRIOR TO September 30, 2019 (DATE)

HOW CAN SETTLEMENT EFFORTS BE ASSISTED?
___________________________________________________________________________
(Do not indicate any monetary amounts at this time, settlement will be explored by the Magistrate
Judge at the time of the initial status conference)

COMPLETE QUESTION 17 ONLY IF YOUR FILING ORDER COVER SHEET WAS
CHECKED AS AN ADR TRACK CASE. THE PROGRAMS LISTED BELOW ARE COURT
ANNEXED AND NON-BINDING.

17) IF YOUR CASE WAS SELECTED AS A QUALIFYING MANDATORY
MEDIATION CASE, CONFIRM THAT YOU HAVE:

A.        Reviewed general Order #479        YES/NO
B.        Reviewed the List of Court Approved Mediators available on the NDNY website?
          YES/NO
C.        Prepared to discuss with the Court, at the conference, whether your case should be
          opted out of the program? YES/NO
D.        Discussed the time frame needed to complete Mandatory Mediation? YES/NO

***************************************************************************

Pursuant to Fed. R. Civ. P. 26(f) a meeting was held on October 23, 2018 by phone and was
attended by:

Robert E. Ganz, Esq. for Plaintiff

Benjamin Casilio, Esq. for Defendants Metropolitan Entertainment Consultants, LLC and
John Scher.

At the Rule 16(b) conference, the Court will issue an order directing the future proceedings
in this action. The parties are advised, that failure to comply with this order may result in the
imposition of sanctions pursuant to Federal Rules of Civil Procedure 16(1).

Please detach this case management plan form and return the completed form to the clerk for filing
at least ten (10) days in advance of the conference date.




1566124                                   Page 5
